DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

Status of the Claims
The amendment received on 21 July 2021 has been acknowledged and entered.
Claims 1, 8, and 15 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-2, 5-9, 12-16, and 19-21 are currently pending.

Response to Arguments
Applicant’s arguments with respect to the added claim language: “wherein the further usage limit is () equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance” in claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil (US PG Pub. 2012/0119922) in view of Sewell (US PG Pub. 2011/0225072) in further view of further in view of Hutson et al. (US PG Pub. 2012/0317005). 
As per claim 1, O’Neil discloses a system, comprising: 
a utility meter connected to a data network and having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; [0028] FIG. 1 illustrates a collar-based utility meter control system 100 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises an adapter collar 103 communicating with a utility meter 102 and a customer interface unit (CIU) 104; also see FIG. 1); and 5
data server); 
the utility meter configured to: receive a usage limit for the utility from the server, and store the usage limit in a memory ([0086], In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103); 
measure usage of the utility by the load ([0041]);  
responsive to the determining that10 the measured usage exceeds the usage limit, activate the cutoff device to disable the delivery of the utility to the load ([0013] Upon depletion of funds, the meter will automatically disconnect power to the home and send a disconnected status back to the utility billing system); and 
transmit the measured usage to the server via the network [0038] The meter management logic 214 performs a daily read of the meter 102 via the meter interface 210 and stores such meter data 223 obtained in memory 202. The meter interface 210 connects the collar 103 to meter 102 (FIG. 1), and may be software, hardware, or a combination thereof. The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212) at configurable intervals ([0042]-[0043]); 
the server configured to:  15maintain an account balance associated with the load ([0033], When a customer 101 pre-pays for his utility services, the billing server 106 stores data indicative of any unapplied payments. "Unapplied payments" refers to amounts that have been pre-paid but not yet applied to the customer's billing account); 
receive the measured usage from the utility meter via the network ([0038]The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
decrement the account balance based on the measured usage ([0086]-[0087]); In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103);
when the account balance is not exhausted, generate the further usage limit based on the account balance, and send the further usage limit 20to the utility meter ([0046],[0050],[0087]; and 
when the account balance is exhausted, send a command to activate the cutoff device to the utility meter ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104). 
O’Neil does not explicitly disclose, however, Sewell discloses:
the usage limit defining a quantity of the utility ([0040]); 
transmit the measured usage with a request defining a further usage limit to the server via the network at configurable intervals ([0027]-[0028],[0032]; [0046]); and 
the further usage limit defining a further quantity of the utility ([0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine rates and quantities/thresholds for utility usage.    
O’Neil in view of Sewell does not explicitly disclose, however, Hutson et al. discloses:
wherein the further usage limit is (i) equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance (Hutson et al.: [0032] FIG. 6 is a flowchart of an embodiment of a method 120 of updating customer usage. In step 122, the daily usage data is collected from the remote automated meter reading devices. This collected data is then transmitted to prepay server 20 in subsystem 14 in step 124. The usage cost for that day is then calculated in step 126. The daily usage charge is computed based on the number of kilowatts used, a base rate, estimated or actual Power Charge Adjustment (PCA) (also called Power Cost Recovery Factor or PCRF), local sales taxes, option usage, etc. The customer's account balance is then updated by subtracting the daily usage charge from the current account balance in step 128. A daily usage notification order is then generated so that the customer will be notified of the usage charge for that day as well as the remaining account balance in step 130. If the balance is now less than or equal to zero, as determined in step 132, then a service suspend order is created in step 134 and a suspend notification order is created in step 136. Unless the customer makes a payment prior to the suspend order being processed, the utility service will be suspended. If the account balance is greater than zero but less than or equal to a grace amount, as determined in step 138, then a service suspend notification order is created in step 136. The user will be notified that suspension of services is imminent if payment is not made. If the account balance is not less than or equal to the suspend threshold but is less than or equal to a low balance threshold amount, as determined in step 140, then a low balance notification order is created in step 142. The user will be notified that the account balance has reached a certain low threshold amount and that payment should be made in a timely manner. The process ends in step 144.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil and Sewell to include defining the further usage (remaining usage) as taught by Hutson et al. in order to  provide real-time usage to notify a customer when his/her account balance drops below a certain threshold.

As per claim 2, O’Neil in view of Sewell and Hutson et al. discloses the system of claim 1.  O’Neil further discloses the server further configured to store a rate 25defining a cost corresponding to a quantity of the utility ([0046]; and
the server configured to decrement the account balance based on the measured usage and the rate ([0046],[0086]-[0087]).  


As per claim 5, O’Neil in view of Sewell and Hutson et al. discloses the system of claim 1. O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit based on the request ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil and Hutson et al. to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 6, O’Neil in view of Sewell and Hutson et al. discloses the system of claim 5.  O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the usage limit with a quantity of the utility equal to the quantity in the request, 10when the account balance accommodates the quantity in the request. ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil and Hutson et al. to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 7, O’Neil in view of Sewell and Hutson et al. discloses the system of claim 1. 
O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit by determining a quantity of the utility that will consume substantially the entire account balance ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 


Claims 3, 8-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil (US PG Pub. 2012/0119922) in view of Sewell (US PG Pub. 2011/0225072) and Hutson et al. (US PG Pub. 2012/0317005) as applied to claim 1 above and in further view of Alberth, Jr. et al. (US Patent No. 2014/0077968).
As per claims 3, 10, and 17, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al. discloses the system, method, and server of claims 2, 9, and 16, respectively.  
O’Neil does not further disclose, however, Alberth, Jr. et al. discloses the server further configured to generate the further usage limit based on the account balance and the rate ([0052], For instance, a first utility user sets the alert threshold at five remaining days of estimated utility usage until utility shut-off. If past utility usage patterns indicate that the first utility user consumes approximately 50 kilowatt hours (kWh) of electricity per day, the processing device sets the alert threshold credit amount by extrapolating that there are approximately five days of utility usage remaining when there is credit for 250 kWh left in the first user's prepaid utility meter account. Accordingly, different utility accounts that have the same alert threshold set (i.e., as corresponds to the same number of remaining days of utility usage) can equate to different remaining credit amounts. With further regard to the above example, a second utility user might have approximately five days of utility usage remaining when there is credit for 150 kWh left in the second user's prepaid utility meter account because of different past utility usage patterns. More complex calculations involve applying different utility usage rates for different times (e.g., weekdays vs. the weekend).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Sewell and Hutson et al. to include further usage limit based on the account balance and the rate as taught by Alberth, Jr. et al. to estimate remaining utility usage. 

As per claim 8, O’Neil discloses a method in a server having a processor (FIG. 2, [204]), a memory (FIG. 2 [202]) and a network interface (FIG. 2 [206]) for connecting to a utility meter via a network ([0029]-[0030] data server); 
the utility meter having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; [0028] FIG. 1 illustrates a collar-based utility meter control system 100 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises an adapter collar 103 communicating with a utility meter 102 and a customer interface unit (CIU) 104; also see FIG. 1), the method comprising:  20
maintaining, in the memory, an account balance ([0033], When a customer 101 pre-pays for his utility services, the billing server 106 stores data indicative of any unapplied payments. "Unapplied payments" refers to amounts that have been pre-paid but not yet applied to the customer's billing account); 
receiving, at the processor via the network interface, measured usage from the utility meter via the network ([0038]The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103);  25
when the account balance is not exhausted, generating the further usage limit at the processor, and sending the further usage limit to the utility meter via the network interface ([0046],[0050],[0087]); and 
when the account balance is exhausted, sending a command to activate the cutoff device to the utility meter via the network interface ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104).  

O’Neil does not explicitly disclose, however, Sewell discloses:
receiving measured usage with a request defining a further usage limit from the utility meter via the network ([0027]-[0028],[0046]); and 
the usage limit defining a quantity of the utility ([0041],[0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine rates and quantities/thresholds for utility usage.
O’Neil in view of Sewell does not explicitly disclose, however, Hutson et al. discloses:
wherein the further usage limit is (i) equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance O’Neil in view of Sewell does not explicitly disclose, however, Hutson et al. discloses:
wherein the further usage limit is (i) equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance (Hutson et al.: [0032] FIG. 6 is a flowchart of an embodiment of a method 120 of updating customer usage. In step 122, the daily usage data is collected from the remote automated meter reading devices. This collected data is then transmitted to prepay server 20 in subsystem 14 in step 124. The usage cost for that day is then  The customer's account balance is then updated by subtracting the daily usage charge from the current account balance in step 128. A daily usage notification order is then generated so that the customer will be notified of the usage charge for that day as well as the remaining account balance in step 130. If the balance is now less than or equal to zero, as determined in step 132, then a service suspend order is created in step 134 and a suspend notification order is created in step 136. Unless the customer makes a payment prior to the suspend order being processed, the utility service will be suspended. If the account balance is greater than zero but less than or equal to a grace amount, as determined in step 138, then a service suspend notification order is created in step 136. The user will be notified that suspension of services is imminent if payment is not made. If the account balance is not less than or equal to the suspend threshold but is less than or equal to a low balance threshold amount, as determined in step 140, then a low balance notification order is created in step 142. The user will be notified that the account balance has reached a certain low threshold amount and that payment should be made in a timely manner. The process ends in step 144.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil and Sewell to include defining the further usage (remaining usage) as taught by Hutson et al. in order to  provide real-time usage to notify a customer when his/her account balance drops below a certain threshold.
O’Neil in view of Sewell and Hutson et al. does not further disclose, however, Alberth, Jr. et al. discloses maintaining, in the memory, a usage limit associated with the load, the usage limit defining a quantity of the utility ([0052] For instance, a first utility user sets the alert threshold at five remaining days of estimated utility usage until utility shut-off. If past utility usage patterns indicate that the first utility user consumes approximately 50 kilowatt hours (kWh) of electricity per day, the processing device sets the alert threshold credit amount by extrapolating that there are approximately five days of utility usage remaining when there is credit for 250 kWh left in the first user's prepaid utility meter account. Accordingly, different utility accounts that have the same alert threshold set (i.e., as corresponds to the same number of remaining days of utility usage) can equate to different remaining credit amounts. With further regard to the above example, a second utility user might have approximately five days of utility usage remaining when there is credit for 150 kWh left in the second user's prepaid utility meter account O’Neil in view of Sewell and Hutson et al. to include further usage limit based on the account balance and kilowatt hours (kWh) used/purchased as taught by Alberth, Jr. et al. to estimate remaining utility usage. 

As per claim 9, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al. discloses the method of claim 8.  O’Neil further discloses the server further configured to store a rate 25defining a cost corresponding to a quantity of the utility ([0046]; and
the server configured to decrement the account balance based on the measured usage and the rate ([0046],[0086]-[0087]).  


As per claim 12, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al. discloses the method of claim 8. O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit based on the request ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 13, O’Neil in view of Sewell and Hutson et al. discloses the method of claim 12.  O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the usage limit with a quantity of the utility equal to the quantity in the request, 10when the account balance accommodates the quantity in the request. ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 14, O’Neil in view of Sewell view of Hutson et al. and Alberth, Jr. et al. discloses the system of claim 8. 
O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit by determining a quantity of the utility that will consume substantially the entire account balance ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 


As per claim 15, O’Neil discloses a server, comprising: 
a network interface for connecting to a utility meter via a network (FIG. 2 ([206]); 
the utility meter having a cutoff device for enabling or disabling delivery of a utility to a load (abstract; [0028]); 
a memory storing an account balance associated with the load ([0033]); and  
30a processor interconnected with the memory and the network interface ([0038]); 
the processor configured to:  23WO 2016/145505PCT/CA2015/000162 
The meter management logic 214 also transmits the meter data 223 to the billing server 106 (FIG. 1) via the communication device 212); 
decrement the account balance based on the measured usage ([0086]-[0087]); In step 702, the remote meter management logic 314 stores data corresponding to the daily reading indicative of the customer's usage history. In step 703, the remote meter management logic 314 bills the customer's account for the received daily reading. In step 704, the remote meter management logic 314 applies the pre-paid amount to the customer's account. In step 705, the remote meter management logic 314 downloads data indicative of the remaining balance to the collar 103); 
when the account balance is not exhausted, generate the further usage limit balance, and send the usage limit to the utility 5meter ([0046],[0050],[0087]); and 
when the account balance is exhausted, send a command to activate the cutoff device to the utility meter ([0062] The remote meter management logic 314 may further determine that a particular customer's account has been depleted and may generate a utility service disconnect notification for transmission to the collar 103 and ultimately for display on the CIU 104).  
O’Neil does not explicitly disclose, however, Sewell discloses:
receive the measured usage with a request defining a further usage limit from the utility meter via the network ([0027]-[0028],[0046]); and 
the further usage limit defining a further quantity of the utility ([0041],[0029]-[0034] rules for further usage amounts/quantities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine rates and quantities/thresholds for utility usage.
O’Neil in view of Sewell does not explicitly disclose, however, Hutson et al. discloses:
wherein the further usage limit is (i) equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance O’Neil in view of Sewell does not explicitly disclose, however, Hutson et al. discloses:
wherein the further usage limit is (i) equal to the usage limit when the usage limit can be accommodated by the account balance, and (ii) smaller than the usage limit when the usage limit exceeds the account balance (Hutson et al.: [0032] FIG. 6 is a flowchart of an embodiment of a method 120 of updating customer usage. In step 122, the daily usage data is collected from the remote automated meter reading devices. This collected data is then  The customer's account balance is then updated by subtracting the daily usage charge from the current account balance in step 128. A daily usage notification order is then generated so that the customer will be notified of the usage charge for that day as well as the remaining account balance in step 130. If the balance is now less than or equal to zero, as determined in step 132, then a service suspend order is created in step 134 and a suspend notification order is created in step 136. Unless the customer makes a payment prior to the suspend order being processed, the utility service will be suspended. If the account balance is greater than zero but less than or equal to a grace amount, as determined in step 138, then a service suspend notification order is created in step 136. The user will be notified that suspension of services is imminent if payment is not made. If the account balance is not less than or equal to the suspend threshold but is less than or equal to a low balance threshold amount, as determined in step 140, then a low balance notification order is created in step 142. The user will be notified that the account balance has reached a certain low threshold amount and that payment should be made in a timely manner. The process ends in step 144.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil and Sewell to include defining the further usage (remaining usage) as taught by Hutson et al. in order to  provide real-time usage to notify a customer when his/her account balance drops below a certain threshold.
O’Neil in view of Sewell and Hutson et al. does not further disclose, however, Alberth, Jr. et al. discloses maintaining, in the memory, a usage limit associated with the load, the usage limit defining a quantity of the utility ([0052] For instance, a first utility user sets the alert threshold at five remaining days of estimated utility usage until utility shut-off. If past utility usage patterns indicate that the first utility user consumes approximately 50 kilowatt hours (kWh) of electricity per day, the processing device sets the alert threshold credit amount by extrapolating that there are approximately five days of utility usage remaining when there is credit for 250 kWh left in the first user's prepaid utility meter account. Accordingly, different utility accounts that have the same alert threshold set (i.e., as corresponds to the same number of remaining days of utility usage) can equate to different remaining credit amounts. With further regard to the above example, a second utility user might have approximately five days of utility usage O’Neil in view of Sewell and Hutson et al. to include further usage limit based on the account balance and kilowatt hours (kWh) used/purchased as taught by Alberth, Jr. et al. to estimate remaining utility usage. 

As per claim 16, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al. discloses the server of claim 15.  O’Neil further discloses the server further configured to store a rate 25defining a cost corresponding to a quantity of the utility ([0046]; and
the server configured to decrement the account balance based on the measured usage and the rate ([0046],[0086]-[0087]).  


As per claim 19, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al.  discloses the server of claim 15. O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit based on the request ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 20, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al.  discloses the server of claim 19.  O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the usage limit with a quantity of the utility equal to the quantity in the request, 10when the account balance accommodates the quantity in the request. ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include at the time of the invention to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

As per claim 21, O’Neil in view of Sewell in view of Hutson et al. and Alberth, Jr. et al.  discloses the server of claim 15. 
O’Neil does not further disclose, however, Sewell discloses the server further configured to generate the further usage limit by determining a quantity of the utility that will consume substantially the entire account balance ([0040], In the thin firmware system 110, the set points can be set based on the customer's account.  For example, the middleware system 130 can determine or estimate how many usage units are available to a customer based on pre-payments and the determined usage units can be used to calculate appropriate set points for the firmware system 110. For example, and not limitation, if the middleware system determines that the customer's payments cover X kilowatt hours of electricity, then the middleware system 130 can instruct the firmware system 110 to notify the middleware system 130 when X further kilowatt hours are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’Neil in view of Hutson et al. and Alberth, Jr. et al. to include defining the further usage as taught by Sewell in order to determine remaining utility usage. 

Conclusion
25 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6)  Villarreal, Chris, “A Review of Pre-Pay Programs for Electricity Service“, July 26, 2012, Dkt. No. 13-0498 (Reopening) Response Exhibit 2.0, Policy and Planning Division Policy Paper, 27 pages, discloses that, before California considers the potential availability of this service option for electric utility service, several concerns must be addressed, including: 1) the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 13, 2021